Rothrock, J.
— I. In a former appeal in this case, it was held that the action was properly brought in Lucas county. See 59 Iowa, 354.
No question is made as to the validity of the bond, or as to the power of the district court of Lucas county to declare a forfeiture thereof. A change of the place of trial does not affect the liability of a surety upon a bond in a criminal action. State v. Brown, 16 Iowa, 314. Section 3370 of the Code provides that “fines and forfeitures not otherwise disposed of go into the treasury of the county where the same are collected, for the benefit of' the school fund.” It having been determined that Lucas county was the proper place to make the collection of the forfeiture, it follows that, under the provision of the statute just cited, the money should go into the treasury of that county. What the rule would be in case a change of the place of trial should be ordered in the action upon the bond, for any of the causes provided for by statute, ríe need not determine, as the question is not in this case.
Affirmed.